Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into as of
October 26, 2007 (the “Effective Date”) by and between A. Vincent Siciliano
(“Executive”) and 1st Pacific Bancorp, a California corporation (“Bancorp”) and
1st Pacific Bank of California, a California state-chartered bank (“Bank”)
(collectively, Bancorp and Bank are referred to as the “Employer”), with regard
to the following:

 

A.                                   Executive has served as the President and
Chief Executive Officer of Bank under an Employment Agreement between Executive
and Bank dated January 1, 2005 (the “Former Employment Agreement”).

 

B.                                     Executive and the Employer have agreed
that Executive shall continue to serve as the President and Chief Executive
Officer and a full-time employee of the Employer under the terms of this
Agreement, and as such is expected to make a major contribution to the
profitability, growth and financial strength of the Employer.

 

C.                                     The Employer considers the availability
of Executive’s services, managerial skills and business experience to be in the
best interests of the Employer and the shareholders of the Employer and desires
to assure the continued services of Executive on behalf of the Employer.

 

D.                                    Executive is willing to be employed by the
Employer upon the understanding that the Employer will provide him with income
security and Benefits if his employment with the Employer is terminated, upon
certain terms and conditions.

 

NOW, THEREFORE, for valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1.                                       Definitions.

 

“Automobile” shall have the meaning set forth in Paragraph 3.5.

 

“Bancorp” means 1st Pacific Bancorp, a California corporation, its successors
and permitted assigns.

 

“Bancorp Board” means the Board of Directors of Bancorp.

 

“Bank” means 1st Pacific Bank of California, a California state-chartered bank,
its successors and permitted assigns.

 

“Bank Board” means the Board of Directors of the Bank.

 

“Beneficiary” means the person or entity to receive rights or Benefits under
this Agreement, as set forth in this Agreement, in the event of the death of
Executive. Unless otherwise specified in a written notice to Bank, the
Beneficiary shall be the spouse of Executive, if any, and if there is none, the
estate of Executive (including any trust created by the terms of Executive’s
will) or, if Executive provides Bank with written notice thereof prior to his
death, any trust as to which Executive was a settlor with a power of revocation.

 

1

--------------------------------------------------------------------------------


 

“Benefits” means the types and amounts of benefits provided under Paragraph 3.7,
provided that if at the date of reference the terms of any Employer insurance
plan prohibit the continuance or recommencement of insurance benefits that
Executive formerly held, Employer shall be obligated to pay to Executive in cash
on a monthly basis an amount equal to Employer’s former premium payments (pro
rated on a monthly basis) for the benefit of Executive under such plan, except
that if Executive is entitled to COBRA health insurance benefits the amount
shall be increased to the amount payable by Executive for such benefits if
higher than Employer’s former premium payments.

 

“Change of Control” means the occurrence of any of the following events:

 

(i)                                     any “person” (as used in
Section 13(d) of the Securities Exchange Act of 1934 and the rules promulgated
thereunder) becomes the “beneficial owner” (as defined in Rule  13d-3) of
securities representing a majority of the voting power of the then outstanding
securities of the Bank;

 

(ii)                                  a sale of assets involving all or
substantially all of the assets of Bancorp or Bank; or

 

(iii)                               a merger or consolidation of Bancorp or Bank
in which the holders of securities of Bancorp or Bank immediately prior to such
event hold in the aggregate less than a majority of the securities of Bancorp or
Bank or any other surviving or resulting entity immediately after such event.

 

“Change of Control Severance Benefits” means (i) an amount equal to two and
one-half times (2.5) the sum of (y) Executive’s base annual salary at the rate
then in effect in accordance with Paragraph 3.1, plus (z) the amount paid to or
earned by Executive under the Plan for either of the immediately preceding two
calendar years, whichever is greater; and (ii) continuation of Benefits provided
under Paragraph 3.7 or substitute equivalent Benefits in the event that the
particular Benefits (for instance, insurance coverage) are not carried by the
Employer under its programs following the Change of Control Termination, for a
period of twelve (12) months.

 

“Change of Control Termination” means the termination of employment of Executive
within a period beginning six (6) months prior to a Change of Control and ending
twelve (12) months after a Change of Control (i) by the Employer under
Paragraph 4.1.5; or (ii) by Executive under Paragraph 4.2 for Good Cause.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Disability” shall be deemed to occur on the date that benefits under the
Employer’s group long term disability insurance are first payable for the
benefit of Executive.

 

“Employer” means Bancorp and Bank.

 

“Employer Board” means the Boards of Directors of Bancorp and Bank.

 

“Executive” means A. Vincent Siciliano, or if deceased, his Beneficiary.

 

2

--------------------------------------------------------------------------------


 

“Expiration Date” means December 31, 2011, unless extended by mutual written
agreement by the parties prior to June 30, 2011, to December 31, 2012.

 

“Good Cause” means:  (i) a reduction in Executive’s base salary below the rate
then in effect in accordance with Paragraph 3.1; (ii) the Employer requiring
that Executive be based at a location more than fifty (50) miles from the
Employer’s headquarters as of the Effective Date (excluding travel for Employer
business and other temporary relocations of no more than thirty (30) days
individually); (iii) a reduction in his title; (iv) the continuation after a
Change of Control, or imposition within six (6) months after a Change of
Control, of a material reduction in the duties or authority of Executive so that
he is no longer performing substantially all of the duties of a president and
chief executive officer of a community bank; or (v) a breach by the Employer of
this Agreement.

 

“Plan” means the 1st Pacific Bank of California Senior Executive Bonus Plan
(“SEBP”) for Senior Management, approved by the applicable Bancorp Board or Bank
Board no later than, and with an effective date no later than, January 1, 2008.

 

“Separation and Consulting Agreement” means the Separation and Consulting
Agreement and General Release of Claims, substantially in the form attached
hereto as Exhibit A.

 

“Trade secrets and other proprietary and confidential information” means and
consists of, for example, and not intending to be inclusive, information
concerning any matters relating to the business of the Employer, any of its
customers, governmental relations, customer contacts, underwriting methodology,
loan program configuration and qualification strategies, marketing strategies
and proposals, or any other information concerning the business of the Employer,
its subsidiaries and affiliates, and the Employer’s good will; provided that
“Trade secrets and other proprietary and confidential information” shall not be
deemed to include information that is or becomes, through no fault of Executive,
in the public domain.

 

2.                                       Rights and Duties of Executive.

 

2.1                                 Employment. The Employer hereby employs
Executive as its President and Chief Executive Officer, and Executive accepts
the duties described herein, and agrees to discharge the same faithfully and to
the best of his ability. Executive shall perform such other duties as shall be
from time to time prescribed by the Employer Board. Executive shall devote his
full business time and attention to the business and affairs of the Employer;
provided, however, as long as Executive is employed as the President and Chief
Executive Officer of the Employer, he shall be entitled to membership on the
Employer’s Board.

 

2.2                                 Termination of Former Employment Agreement.
As of the Effective Date, and except as otherwise provided under Paragraph 7.2,
the Former Employment Agreement shall terminate without further liability of the
Employer or Executive thereunder of any kind.

 

2.3                                 At-Will Employment. Executive’s employment
with the Employer is not for a fixed period of time and can be terminated at the
will of either Executive or the Employer at any time, with or without notice,
and with or without cause. There are no agreements between

 

3

--------------------------------------------------------------------------------


 

Executive and the Employer contrary to Executive’s at-will status. Neither an
Employer Board member nor a manager, supervisor, employee or agent of the
Employer is authorized to alter Executive’s at-will status, except for the
Chairperson of the Employer Board or a person designated by the Employer Board,
and then only in a writing signed both by the Chairperson of the Employer Board,
or a person designated by the Employer Board, and Executive following adoption
of a resolution by the Employer Board authorizing the specific change reflected
in such writing and authorizing the Chairperson of the Employer Board, or a
person designated by the Employer Board, to sign such writing. Executive should
neither assume nor imply any promise of employment for any specified period of
time except through such a signed writing. This Agreement shall terminate
immediately without further liability or obligation to Executive if (i) the Bank
is closed by any supervisory authority, or (ii) any supervisory authority
demands, by proposed consent agreement or by a Prompt Corrective Action
Directive, or pursuant to cease and desist powers, the removal of Executive from
his position as the President or Chief Executive Officer of the Employer. Should
Executive remain employed under this Agreement through the Expiration Date,
Executive’s employment with the Employer shall automatically terminate on that
date and this Agreement shall be of no force or effect on or after that date,
subject to Paragraphs 5.4 and 8.6.

 

2.4                                 Outside Activities. Executive shall not have
other employment, consulting, charitable or independent contractor work that
materially interferes with the fulfillment of Executive’s duties to the
Employer. Executive shall not undertake expanded commitments to business or
charitable activities or engage in new such activities before consulting with
the Chairperson of the Employer or the Chairperson of the Compensation Committee
of the Employer Board. Executive will not provide services to, hold or make any
investment in or loan to, or participate in the management or business of, any
bank, savings and loan, credit union, thrift and loan, industrial loan or other
entity engaged in the business of making loans or accepting deposits or both
without the consent of the Employer Board; provided that Executive may own less
than 5% of the voting stock of any company that files reports under the
Securities Exchange Act of 1934.

 

3.                                       Compensation and Benefits. In
consideration for the services to be rendered by Executive to the Employer, the
Employer agrees to provide Executive with the following compensation and
benefits:

 

3.1                                 Salary. The Employer shall pay Executive a
minimum annual base salary of Two Hundred Fifty Five Thousand Dollars ($255,000)
for the period of October 1, 2007 to December 31, 2008. On January 1, 2009 and
each following year, the minimum base salary shall be increased by four percent
(4%) to the following: (i) $265,200 for 2009, (ii) $275,800 for 2010, and (iii)
$286,800 for 2011. Other salary increases, if any, shall only be as approved by
the Employer Board in its sole discretion.

 

3.2                                 Stock Option Grant and Restricted Stock
Grant. Concurrent with the execution of this Agreement, the Employer has
provided Executive with one grant of restricted stock and one grant of stock
options pursuant to the 1st Pacific Bancorp 2007 Omnibus Stock Incentive Plan.
The first grant is for 10,000 shares of restricted stock subject to the terms
and conditions set forth in the Restricted Stock Grant Agreement attached hereto
as Exhibit C, approved by the Employer Board simultaneously with its approval of
this Agreement. The

 

4

--------------------------------------------------------------------------------


 

second grant is for 40,000 stock options subject to the terms and conditions set
forth in the Performance Based Stock Option Agreement attached hereto as Exhibit
D approved by the Employer Board simultaneously with its approval of this
Agreement. Both the Restricted Stock Grant Agreement and the Performance Based
Stock Option Agreement are incorporated by reference to this Agreement. It is
hereby acknowledged that the restricted stock grant, Executive may make an
election under § 83(b) of the Internal Revenue Code of 1986. It is the intention
of the Employer and Executive for shares of Bancorp to be quoted on NASDAQ prior
to December 31, 2007. Therefore in light of this intention, the grant date for
the 10,000 shares of restricted stock shall be the first day Bancorp’s shares
are quoted on NASDAQ.

 

3.3                                 Withholding and Deductions. The Employer
shall withhold and/or deduct from any and all salary or other payments to
Executive, all taxes which may be required to be deducted or withheld under any
provision of law (including, but not limited to, social security payments and
income tax withholding) now in effect or which may become effective any time
during Executive’s employment with the Employer. Notwithstanding the foregoing,
Employer shall permit Executive to satisfy any withholding tax obligations that
arise from the vesting of grants under Paragraph 3.2 by Executive electing to
have the Employer withhold from the shares to be issued pursuant to the
Restricted Stock Grant Agreement that number of shares having a fair market
value equal to the amount required to be withheld.

 

3.4                                 Executive Incentive Compensation. In
general, the Employer believes that superior performance of Executive should be
rewarded and encouraged by incentive compensation. The Employer Board shall
adopt the Plan pursuant to which Executive may be entitled to incentive
compensation provided that the performance goals of the Employer as set forth in
the Plan are achieved and the terms and conditions of the Plan are satisfied.
The performance goals contained in the Plan will be evaluated annually by the
Employer Board in consultation with Executive no later than the first month of
the calendar year. In addition, Executive shall be entitled to other incentive
compensation and bonuses as the Employer Board may determine in its sole
discretion.

 

3.5                                 Automobile. The Employer shall provide
Executive with the use of an Automobile, to be owned or leased by the Employer,
mutually agreeable to the Employer and Executive. Notwithstanding the preceding
sentence, the Automobile shall: (i) be a new vehicle, (ii) a Lexus SUV or its
equivalent in price, and (iii) replaced every 36 months, with the first
replacement beginning during the fourth quarter of 2007. All loan and lease
payments and operating costs of the Automobile shall be borne by the Employer,
including expenses relating to gasoline and insurance coverage. Executive agrees
to maintain and provide the Employer with adequate records of expenses incurred
in the operation and maintenance of the Automobile and the extent of the
business use of the Automobile. Within ten (10) business days after the
Employer’s obligation to provide the Automobile ceases, except in the event the
Automobile is required to be transferred to Executive under one of Paragraphs
5.2.1(c), 5.3.1, 5.4.1 or 5.4.2, the Automobile shall be returned to the
Employer, or, at Executive’s option, the Employer shall transfer the Automobile
to Executive in exchange for Executive’s pay-off of any lease or loan (including
early lease termination charges, taxes and other costs related to such pay-off),
or payment to the Employer of the book value of the Employer’s investment in the
Automobile at the time of the transfer.

 

5

--------------------------------------------------------------------------------


 

3.6                                 Expense Reimbursement. The Employer agrees
to reimburse Executive for all ordinary and necessary expenses incurred by
Executive on behalf of the Employer in accordance with the Employer’s policies
and procedures as in effect from time to time, including entertainment, meal,
travel expenses and dues relating to his membership at a golf club.

 

3.7                                 Benefits. The Employer shall provide life
insurance with a life insurance benefit equal to at least one and one-half times
the annual salary of Executive at the rate then in effect under Paragraph 3.1,
which shall be provided through any group life insurance plan of the Employer at
the Employer’s option. The Employer shall provide to Executive the long-term
disability insurance provided by the Employer to employees at the Effective Date
under the Employer’s group plan or shall replace it with similar coverage so
long as Executive is employed by the Employer. Executive shall be entitled to
participate in such other insurance benefits as are generally provided to the
employees of the Employer from time to time.

 

3.8                                 Other Benefit Programs. Executive shall be
entitled to participate in any other benefit programs and/or to receive any
other fringe benefits as are made available to or provided for other members of
executive management of the Employer.

 

3.9                                 Vacation. In addition to vacation accrued as
of the Effective Date, Executive shall accrue five (5) weeks of vacation time
and pay per annum, which shall be scheduled in Executive’s discretion, subject
to and taking into account applicable banking laws and regulations. Unused
vacation may be accrued up to a maximum of six (6) weeks of unused vacation in
addition to the vacation to which Executive may be entitled in the current year,
and thereafter Executive shall cease to accrue unused vacation until used.

 

3.10                           Directors and Officers Insurance. During the term
of this Agreement, the Employer agrees to maintain, at the Employer’s sole
expense, directors and officers liability insurance to protect Executive from
liability resulting from the performance of his duties hereunder and as a member
of the Employer Board. The determination of the amount of coverage shall be the
sole discretion of the Employer Board.

 

3.11                           Review of Total Compensation. Between September
30, 2009 and December 31, 2009, or earlier if there is a merger involving the
Employer where the Employer’s asset size increases by an amount equal to at
least $100 million, Employer Board shall conduct a review of Executive’s “total
compensation” (as such term is used in the SEC’s proxy disclosure rules, S-K
Item 402(c)(2)(x)) for fairness to compare the Employer’s financial performance
to the financial performance of the Employer’s peer group. Such review shall be
completed pursuant to a written report shared with Executive. Notwithstanding
the foregoing Employer’s Board shall not be required to make any adjustment to
Executive’s compensation as a result of such review.

 

4.                                       Termination.

 

4.1                                 Employer Right to Terminate Employment.
Nothing in this Agreement shall adversely affect the right of the Employer Board
to terminate Executive. The Employer Board has the right to terminate the
employment of Executive with the Employer at will, with or without cause, upon
delivery of written notice to Executive thirty (30) days in advance of such

 

6

--------------------------------------------------------------------------------


 

termination (except in the case of death of Executive or pursuant to paragraph
4.1.3, in which event termination shall automatically occur at the date of death
or upon the event described in Paragraph 4.1.3), and including, but not limited
to, for any of the following grounds:

 

4.1.1                        Willful breach or habitual neglect or inability
(except where such inability is due to Disability or death) to perform
Executive’s duties hereunder, however, this Paragraph 4.1.1 shall not be
effective unless the Employer provides Executive written notice of such breach,
neglect or inability and an opportunity for Executive to cure within thirty (30)
days of such notice;

 

4.1.2                        Malfeasance or misfeasance in the performance of
Executive’s duties hereunder, imposition of a regulatory order to remove
Executive, failure to comply with a direction by the Employer Board, material
breach of Employer policy or procedure, or breach of this Agreement; however,
this Paragraph 4.1.2 shall not be effective related to Executive’s removal for
malfeasance or misfeasance, or other failure or breach of this Agreement, unless
the Employer provides Executive written notice of such malfeasance or
misfeasance,  or other failure or breach and an opportunity for Executive to
cure within thirty (30) days of such notice.

 

4.1.3                        Illegal conduct, conviction of a felony, conviction
of a misdemeanor involving moral turpitude;

 

4.1.4                        Disability or death;

 

4.1.5                        Determination in the complete discretion of the
Employer Board that the employment of Executive should be terminated prior to
the Expiration Date, without reference to the grounds set forth in
Paragraphs 4.1.1, 4.1.2, 4.1.3 or 4.1.4, and specification of the termination
date in the notice described in Paragraph 4.1.

 

4.2                                 Termination by Executive. Executive may
terminate his employment with the Employer at will, for any reason, and without
advance notice. However, as a courtesy, Executive is requested to deliver
written notice to the Employer three (3) months in advance of the date such
termination is to take effect, except with respect to a termination for Good
Cause. Executive may terminate his employment with the Employer prior to the
Expiration Date for Good Cause upon thirty (30) days notice to the Employer and
the Employer’s failure to cure within that time. To be effective, such notice
must be given by Executive no later than thirty (30) days from Executive’s
actual knowledge of the occurrence of the event that constitutes Good Cause,
provided that if Good Cause results from a material reduction in the duties or
authority of Executive so that he is no longer performing substantially all of
the duties of a president and chief executive officer of a community bank and
such reduction occurs before a Change of Control occurs and continues after the
Change of Control occurs, Executive shall be required to give the thirty (30)
day notice described above within fifteen (15) days of the Change of Control.

 

4.3                                 Termination Upon Expiration. Should
Executive remain employed under this Agreement through the date five (5) months
prior to the Expiration Date, Executive shall have the right, while he is still
employed, to provide written notice to the Employer of his desire to remain
employed after the Expiration Date on or before the date four (4) months prior
to the

 

7

--------------------------------------------------------------------------------


 

Expiration Date. If Executive and the Employer have not entered into an
amendment of this Agreement extending its term or another written agreement
replacing this Agreement on or prior to the date three (3) months prior to the
Expiration Date, and Executive’s employment is not otherwise terminated,
Executive’s employment shall automatically terminate on the Expiration Date. If
such an extension or replacement is not entered into on or prior to three
(3) months prior to the Expiration Date, Executive shall be deemed to have been
given advance notice by the Employer that his employment with the Employer will
terminate as of the Expiration Date. Nothing in this Paragraph shall prejudice
the at-will status of Executive or require the Employer to negotiate with
Executive.

 

4.4                                 Post-Notice Activities of Executive. In the
event termination is not effective immediately upon the delivery of notice of
termination by the Employer or Executive, the Employer shall have the right to
require that during the period between the giving of notice and the effective
date of termination, Executive’s activities and responsibilities be curtailed as
deemed appropriate by the Employer. Such curtailment shall include, without
limitation, removing Executive from corporate offices, requiring Executive to be
physically absent from the Employer’s facilities, and eliminating Executive’s
access to computer systems, e-mail and telephone systems.

 

4.5                                 Automatic Resignations. Upon notice of
termination of employment Executive shall, automatically and without further
action by any party, be deemed to have resigned from all directorships with the
Employer and any of its subsidiaries and affiliates. Upon termination of
employment, Executive shall, automatically and without further action by any
party, be deemed to have resigned from all offices and other capacities with the
Employer and any of its subsidiaries and affiliates.

 

5.                                       Post-Termination Payments and Benefits.
The following are the post-termination payments and benefits to which Executive
is entitled upon termination of employment with the Employer.

 

5.1                                 Termination Resulting from Breach. In the
event the employment of Executive is terminated under Paragraphs 4.1.1, 4.1.2 or
4.1.3, the Employer shall provide Executive only the base salary, Benefits, and
a payout of all accrued but unused vacation days under Paragraph 3.9, if any,
then-provided, on the terms then-provided, due him through the date of
termination and shall not be obligated to provide any other compensation or
Benefits.

 

5.2                                 Other Terminations.

 

5.2.1                        Payments. In the event the employment of Executive
is terminated under Paragraphs 4.1.4 or 4.1.5, or under Paragraph 4.2 for Good
Cause, and subject to Executive first entering into the Separation and
Consulting Agreement (which shall not be required if such termination is caused
by Executive’s death) and such agreement being fully effective, the Employer
shall provide Executive only the following:

 

(a)                                  a payment equal to twenty four (24) months
of the base salary at the rate then in effect in accordance with Paragraph 3.1,
with such payment to be made in two equal installments, the first of which shall
be paid to Executive within five (5) days following the

 

8

--------------------------------------------------------------------------------


 

date the Separation and Consulting Agreement is fully effective (which shall not
be required if such termination is caused by Executive’s death), and the second
of which shall be paid to Executive on the year anniversary of such date;

 

(b)                                 the incentive compensation under the Plan
Executive would have earned had he remained employed on the date such
compensation was paid under the Plan, correspondingly reduced in a pro rata
manner to reflect the time Executive was employed by the Employer, and subject
to the terms and conditions of the Plan that are not contrary to this Paragraph
5.2.1(b);

 

(c)                                  all right, title and interest in the
Automobile to Executive as soon as reasonably practicable following the date the
Separation and Consulting Agreement (which shall not be required if such
termination is caused by Executive’s death) is fully effective;

 

(d)                                 a payout of all accrued but unused vacation
as of the date of termination;

 

(e)                                  in lieu of Employer-paid medical benefits,
twelve (12) monthly payments equal to Employer’s monthly defined contribution in
force at the date of termination including Employer premium support and any
Employer paid Health Savings Account (HSA) contributions if executive is
enrolled in a HSA qualifying high deductible health plan on the date of
termination. At his own expense. Executive shall have the right to elect to
continue Employer group health coverage as permitted under COBRA; and

 

(f)                                    continuation of other non-medical
Benefits, if any, then provided under Paragraph 3.7, for a period of twelve (12)
months from the date of termination...

 

5.2.2                        Executive’s Right to Waive Payments. Executive
shall have the right to waive his rights to receive such payments and Benefits
otherwise due under this Paragraph 5.2 by giving advance written notice of such
waiver to the Employer. After receipt of such notice, the Employer shall have no
further obligation to provide any payments or Benefits under this Paragraph 5.2.

 

5.3                                 Change of Control.

 

5.3.1                        Payment Following Certain Terminations Related to
Change of Control. Subject to Executive first entering into the Separation and
Consulting Agreement and such agreement being fully effective, in respect of any
Change of Control Termination the Employer shall pay to Executive the Change of
Control Severance Benefits in a lump sum (except for the Benefits under
Paragraph 3.7, which shall be continued) within five (5) days following the date
the Separation and Consulting Agreement is fully effective, and take such
actions as may be necessary to transfer and assign all right, title and interest
in the Automobile to Executive as soon as reasonably practicable following the
date the Separation and Consulting Agreement is fully effective.

 

5.3.2                        Executive’s Right to Waive Payments. Executive
shall have the right to waive his rights to receive payments and Benefits
otherwise due under this Paragraph 5.3 by giving advance written notice of such
waiver to the Employer. After receipt of such notice,

 

9

--------------------------------------------------------------------------------


 

the Employer shall have no further obligation to provide any payments or
Benefits under this Paragraph 5.3.

 

5.3.3                        Adjustments in Payments. The terms of this
Paragraph 5.3.3 override and control any and all other terms of this Agreement
to the extent inconsistent with this Paragraph 5.3.3. This Paragraph 5.3.3 shall
apply to the extent that the aggregate present value of any or all payments and
Benefits in the nature of compensation to (or for the benefit of) Executive
provided under this Agreement or otherwise provided to Executive by or on behalf
of the Employer or any affiliate, parent or controlling entity of the Employer,
constitute a “parachute payment” under the provisions of Section 280G of the
Code, and the regulations thereunder (the “Total Payments”). In the event that
the Total Payments would exceed an amount equal to 299% of Executive’s “base
amount” as that term is defined in Section 280G of the Code, as determined by
the independent public accountants for the Employer (the “Accountants”), prior
to the first relevant payment under this Agreement, the Employer shall inform
Executive of this determination and payment shall be delayed for a period of no
longer than 30 days. During that 30 days, the Accountants, legal counsel to the
Employer, Executive and Executive’s tax advisors shall review the tax impact to
Executive of all of the payments and Benefits included in the calculation of the
“parachute payment” and Employer shall pay to Executive under this Agreement
whichever of the following would provide Executive with the higher after-tax
compensation, after taking into account all applicable state and federal taxes
(computed at the highest marginal rate) including Executive’s share of F.I.C.A.
and Medicare taxes and any taxes payable pursuant to Section 4999 of the Code: a
reduced payment under this Agreement (or a reduction in other payments or
Benefits included in the Total Payments to the extent agreed by Executive and
legally and contractually permissible) such that the Total Payments are no more
than 299% of the “base amount”; or the payment required under this Agreement.

 

5.3.4                        Section 409A. In the event that Section 409A
applies to any compensation with respect to separation from service, payment of
that compensation shall be delayed if Executive is a “specified employee,” as
defined in Section 409A(a)(2)(B)(i), and such delayed payment is required under
Section 409A. Such delay shall last six months from the date of separation of
service. On the day following the end of such six-month period, Employer shall
make a catch up payment to Executive equal to the total amount of such payment
that would have been made during the six-month period but for this provision,
with interest calculated at the prime rate as quoted by Bank at the date of
Executive’s separation from service.

 

5.4                                 Termination at Expiration Date. If
Executive’s employment is terminated as a result of expiration of this Agreement
at the Expiration Date, the Employer shall provide Executive only the following:

 

5.4.1                        if within ten (10) business days following the
Expiration Date, Executive first enters into the Separation and Consulting
Agreement and that agreement is fully effective, the Employer shall pay
Executive his base monthly salary at the rate in effect at the Expiration Date
under Paragraph 3.1 for a period of twenty four (24) months from the date the
Separation and Consulting Agreement is fully effective, with the first payment
to be paid one month after such date, or at the option of the Employer a lump
sum payment of such amount, and take such actions as may be necessary to
transfer and assign all right, title and interest in the

 

10

--------------------------------------------------------------------------------


 

Automobile to Executive as soon as reasonably practicable following the date the
Separation and Consulting Agreement is fully effective.

 

5.4.2                        if within ten (10) business days following the
Expiration Date, Executive does not enter into the Separation and Consulting
Agreement and that agreement is not fully effective, the Employer has the option
to pay Executive his base monthly salary at the rate in effect at the date of
termination under Paragraph 3.1 for a period of twenty four (24) months from the
date of termination, with the first payment to be paid on the one month
anniversary of such date, and take such actions as may be necessary to transfer
and assign all right, title and interest in the Automobile to Executive as soon
as reasonably practicable following the Expiration Date, and if the Employer
provides the first such payment and transfers and assigns the Automobile,
regardless of whether Executive has executed and entered into the Separation and
Consulting Agreement with the Employer, Executive shall be deemed bound by such
agreement in the form attached hereto in exchange for the consideration provided
in this Paragraph, as if executed and delivered by him and fully effective,
other than with respect to releases of claims and consideration for those
releases;

 

5.4.3                        a payout of all accrued but unused vacation as of
the date of termination;

 

5.4.4                        in lieu  of Employer-paid medical benefits, twelve
(12) monthly payments equal to Employer’s monthly defined contribution in force
at the date of termination including Employer premium support and any Employer
paid HSA contributions if executive is enrolled in a HAS qualifying high
deductible health plan on the date of termination. At his own expense, Executive
shall have the right to elect to continue Employer group health coverage as
permitted under COBRA;

 

5.4.5                        continuation of other non-medical Benefits, if any,
then provided under Paragraph 3.7, for a period of twelve (12) months from the
date of termination; and

 

5.4.6                        payment of certain incentive compensation under the
Plan, subject to the terms and conditions of the Plan that are not contrary to
this Paragraph 5.4.6.

 

5.5                                 Consideration for Payments and Remedies.
Except as where Executive’s termination is caused by his death, and without
limiting any other remedies available to the Employer, the payments to be made
under Paragraphs 5.2, 5.3 or 5.4 (subject to the exceptions stated therein)
after the date of termination of Executive’s employment shall be subject to
Executive’s execution of the Separation and Consulting Agreement, and
Executive’s continued compliance with the Separation and Consulting Agreement
and the terms of this Agreement that are effective after termination of
Executive’s employment, through the making of the last such payment.

 

5.6                                 Death Following Termination. In the event
that Executive dies while receiving any payments under this Paragraph 5, such
payments shall be continued for the benefit of the Beneficiary, as would
otherwise be required under this Paragraph 5.

 

5.7                                 Nonassignability. Neither Executive nor any
other person or entity shall have any power or right to transfer, assign,
anticipate, hypothecate, mortgage, commute, modify,

 

11

--------------------------------------------------------------------------------


 

or otherwise encumber in advance any of the rights or benefits of Executive
under this Paragraph 5, nor shall any of said rights or benefits be subject to
seizure for the payment of any debts, judgments, alimony or separate
maintenance, owed by Executive or any other person or entity, or be transferable
by operation of law in the event of bankruptcy, insolvency or otherwise. The
terms of this Paragraph 5.7 shall not affect the interpretation of any provision
of this Agreement.

 

5.8                                 Claims Procedure. The Employer Board shall
make all determinations as to rights to benefits under this Paragraph 5.

 

5.9                                 Regulatory Restrictions. The parties
understand and agree that at the time any payment would otherwise be made or
benefit provided under this Paragraph 5, depending on the facts and
circumstances existing at such time, the satisfaction of such obligations by the
Employer may be deemed by a regulatory authority to be illegal, an unsafe and
unsound practice, or for some other reason not properly due or payable by the
Employer. Among other things, the regulations at 12 C.F.R. Part 30, Appendix A
promulgated pursuant to Section 39(a) of the Federal Deposit Insurance Act, and
at 12 C.F.R. Part 359, or similar regulations or regulatory action following
similar principles may apply at such time. The Employer agrees that to the
extent reasonably feasible, it will in good faith seek to determine the position
of the appropriate regulatory authority in advance of each payment or benefit
otherwise due under this Paragraph 5, including seeking the approval or
acquiescence of the appropriate regulatory authorities, if required. The parties
understand, acknowledge and agree that, notwithstanding any other provision of
this Agreement, the Employer shall not be obligated to make any payment or
provide any benefit under this Paragraph 5 where (i) an appropriate regulatory
authority does not approve or acquiesce as required or (ii) the Employer has
been informed either orally or in writing by a representative of the appropriate
regulatory authority that it is the position of such regulatory authority that
making such payment or providing such benefit would constitute an unsafe and
unsound practice, violate a written agreement with the regulatory authority,
violate an applicable rule, law or regulation, or would cause the representative
of the regulatory authority to recommend enforcement action against the
Employer.

 

5.10                           Right of Offset. Any and all of the compensation
and Benefits that would otherwise be provided under this Paragraph 5 are subject
to the Employer’s offset for any legal liability of Executive to the Employer to
the extent the Employer Board determines that such legal liability exists. In
addition, without limiting the remedies of the Employer otherwise available
under this Agreement or otherwise, all compensation and Benefits that would
otherwise be payable under this Paragraph 5 shall cease as of the date Executive
first violates any of the provisions included in Paragraphs 6.4, 6.5 or 6.6.

 

5.11                           Overlapping Benefits and Payments. In the event
that Executive receives payments and/or Benefits under one of Paragraphs 5.1
through 5.4, inclusive, Executive may not receive payments and/or Benefits under
one of the other of such Paragraphs, and the first such applicable of those
Paragraphs shall apply.

 

12

--------------------------------------------------------------------------------


 

6.                                       Additional Covenants.

 

6.1                                 Insurance. The Employer shall have the right
to obtain and hold a “keyman” life insurance policy on the life of Executive and
disability insurance covering Executive, in each case, with the Employer as
beneficiary of such policy. Executive agrees to provide any information required
for the issuance of any such policy and submit himself to any physical
examination required for any such policy.

 

6.2                                 Unsecured General Creditor. Neither
Executive nor any other person or entity shall have any legal right or equitable
rights interests or claims in or to any property or assets of the Employer under
the provisions of this Agreement. No assets of the Employer shall be held under
any trust for the benefit of Executive or any other person or entity or held in
any way as security for the fulfilling of the obligations of the Employer under
this Agreement. All of the Employer’s assets shall be and remain the general,
unpledged, unrestricted assets of the Employer. The Employer’s obligations under
this Agreement are unfunded and unsecured promises, and to the extent such
promises involve the payment of money, they are promises to pay money in the
future. Executive and any person or entity claiming through him shall be
unsecured general creditors with respect to any rights or benefits hereunder.

 

6.3                                 Dispute Resolution. Simultaneously with the
execution of this Agreement, the parties have entered into the Arbitration
Agreement attached as Exhibit B, which the parties agree shall govern the
resolution of any and all disputes referenced therein.

 

6.4                                 Return of Documents. Executive expressly
agrees that upon termination of employment he will return to the Employer all
Employer manuals, document, files, reports, studies, customer lists, business
plans, loan and deposit program plans and outlines, customer solicitation and
follow-up techniques and plans, marketing plans, employee policies, incentive
compensation arrangements, instruments, software, and other materials used
and/or developed by Executive during his employment, whether in paper, computer
readable, computer coded, magnetic, compact disk or other tangible or electronic
form.

 

6.5                                 Confidentiality.

 

6.5.1                        Definition. During the term of employment with the
Employer, Executive will have access to and become acquainted with various trade
secrets and other proprietary and confidential information which are owned by
the Employer and which are used in the operation of the Employer’s business, the
wrongful use or disclosure of which to the public or competitors of the Employer
would materially adversely affect the business and prospects of the Employer.

 

6.5.2                        No Disclosure. Executive shall not disclose or use
in any manner, directly or indirectly, any trade secrets and other proprietary
and confidential information either during the Term or at any time thereafter,
except as required in the course of employment with the Employer.

 

13

--------------------------------------------------------------------------------


 

6.6                                 Business Protection Covenants.

 

6.6.1                        Covenant Not to Compete. Executive agrees that he
will not, during the course of employment or during any period following the
termination of his employment during which he is receiving compensation or
benefits under Paragraphs 5.2, 5.3 or 5.4, voluntarily or involuntarily,
directly or indirectly, (i) engage in any banking or financial products or
service business, loan origination or deposit-taking business or any other
business competitive with that of the Employer, its subsidiaries or affiliates
(“Competitive Business”) within the county of San Diego (the “Market Area”),
(ii) directly or indirectly own, manage, operate, control, be employed by, or
provide management or consulting services in any capacity to any firm,
corporation, or other entity (other than the Employer or its subsidiaries or
affiliates) engaged in any Competitive Business in the Market Area, or
(iii) directly or indirectly solicit or otherwise intentionally cause any
employee, officer, or member of the Employer Board or any of its subsidiaries or
affiliates to engage in any action prohibited under (i) or (ii) of this
Paragraph 6.6.1.

 

6.6.2                        Inducing Employees To Leave The Employer;
Employment of Employees. Any attempt on the part of Executive to induce others
to leave the Employer’s employ, or the employ of any of its subsidiaries or
affiliates, or any effort by Executive to interfere with the Employer’s
relationship with its other employees would be harmful and damaging to the
Employer. Executive agrees that during the term of employment and during any
period following the termination of his employment during which he is receiving
compensation or Benefits under Paragraphs 5.2, 5.3 or 5.4, Executive will not in
any way, directly or indirectly (i) induce or attempt to induce any employee of
the Employer or any of its subsidiaries of affiliates to quit employment with
the Employer or the relevant subsidiary or affiliate; (ii) otherwise materially
interferes with or disrupt the relationships between the Employer and its
subsidiaries and affiliates and their respective employees; or (iii) solicit,
entice, or hire away any employee of the Employer or any of its subsidiaries or
affiliates.

 

6.6.3                        Equitable Relief. Executive acknowledges and agrees
that irreparable injury will result to the Employer in the event of a breach of
any of the provisions of this Paragraph 6 (the “Designated Provisions”) and that
the Employer will have no adequate remedy at law with respect thereto.
Accordingly, in the event of a material breach of any Designated Provision, and
in addition to any other legal or equitable remedy the Employer or its
subsidiaries or affiliates may have, the Employer and any relevant subsidiary or
affiliate shall be entitled to the entry of a preliminary and permanent
injunction (including, without limitation, specific performance) to restrain the
violation or breach thereof by Executive or any affiliates, agents, or any other
persons acting for or with Executive in any capacity whatsoever, and Executive
submits to the jurisdiction of such court in any such action. Any such remedy
shall be granted pursuant to the dispute resolution procedures applicable under
Paragraph 6.3.

 

6.6.4                        Severability. It is the desire and intent of the
parties that the provisions of this Paragraph 6 shall be enforced to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Paragraph 6 shall be adjudicated or found to be invalid or
unenforceable, such provisions shall be deemed amended to delete therefrom the
portion thus adjudicated or found to be invalid or unenforceable, such deletion
to apply only with respect to

 

14

--------------------------------------------------------------------------------


 

the operation of such provision in the particular jurisdiction in which such
adjudication or finding is made. In addition, should any court or arbitrator
determine that the provisions of this Paragraph 6 shall be unenforceable with
respect to scope, duration, or geographic area, such court or arbitrator shall
be empowered to substitute, to the extent enforceable, provisions similar hereto
or other provisions so as to provide to the Employer, to the fullest extent
permitted by applicable law, the benefits intended by this Paragraph 6.

 

6.7                                 Indemnification. Due to Executive’s
relationship to the Employer as a member of the Employer Board, an officer or an
employee, and to the fullest extent permitted by law and in accordance with the
procedures and substantive requirements imposed by law and applicable regulation
(including 12 C.F.R. Part 359, or similar regulations or regulatory action
following similar principles), the Employer shall indemnify Executive on an
after-tax basis in the event he was or is a party or is threatened to be made a
party in any action brought by a third party against Executive (whether or not
the Employer is joined as a party defendant) against expenses, judgments, fines,
settlement, and other amounts actually and reasonably incurred in connection
with said action, provided Executive acted in good faith and in a manner
Executive reasonably believed to be in the best interests of the Employer, and
provided the alleged conduct of Executive arose out of and was within the course
and scope of his employment as an officer or employee of the Employer or in his
position as a member of the Employer Board. This Paragraph 6.7 shall not limit
any other rights to indemnification that Executive may now or hereafter have by
law or under the articles, bylaws or resolutions of the Employer or otherwise.
Notwithstanding anything in this Agreement to the contrary, this Paragraph 6.7
shall survive the termination of this Agreement.

 

7.                                       Other Agreements.

 

7.1                                 Employer Policies and Manuals. The parties
further agree that to the extent of any inconsistency between this Agreement and
any employee manual or policy of the Employer, that the terms of this Agreement
shall supersede the terms of such employee manual or policy.

 

7.2                                 Outstanding Stock Options. The provisions of
this Agreement are not and shall not be interpreted to change the terms of any
outstanding stock options previously granted by the Employer to Executive.
Without limiting the foregoing, the provisions regarding the grant of options to
purchase up to 28,750 shares of the Employer stock set forth in Paragraph 4.4 of
the Employment Agreement by and between Executive and the Employer dated
February 12, 2002 (the “2002 Agreement”) are not amended by this Agreement and
shall be deemed included in this Agreement, and the references in that paragraph
to other provisions of the 2002 Agreement are hereby incorporated by reference
for the limited purpose of continuing to effectuate the agreement of the parties
set forth in Paragraph 4.4 of the 2002 Agreement. The parties intend that this
Agreement be considered as establishing an “extended term” for purposes of that
provision..

 

8.                                       General Provisions.

 

8.1                                 Notices. Unless otherwise specifically
permitted by this Agreement, all notices or other communications required or
permitted under this Agreement shall be in writing,

 

15

--------------------------------------------------------------------------------


 

and shall be personally delivered or sent by registered or certified mail,
postage prepaid return receipt requested, or sent by facsimile, provided that
the facsimile cover sheet contain a notation of the date and time of
transmission, and shall be deemed received: (i) if personally delivered, upon
the date of delivery to the address of the person to receive such notice,
(ii) if mailed in accordance with the provisions of this paragraph, two
(2) business days after the date placed in the United States mail, (iii) if
mailed other than in accordance with the provisions of this paragraph or mailed
from outside the United States, upon the date of delivery to the address of the
person to receive such notice, or (iv) if given by facsimile, when sent. Notices
shall be given at the following addresses:

 

If to Executive:

 

A. Vincent Siciliano

9333 Genesee, Suite 300

San Diego, CA 92121

Fax:  858-875-2020

 

With a copy to:

 

Anthony J. Eppert, Esq.

Shearman & Sterling LLP

1080 Marsh Road

Menlo Park, CA 94025

Fax:  650-838-3699

 

If to the Employer:

 

James G. Knight, M.D.

Chairman

1st Pacific Bank of California

9333 Genesee, Suite 300

San Diego, CA 92121

Fax:  858-875-2020

 

With a copy to:

 

Gary Steven Findley, Esq.

Gary Steven Findley and Associates

1470 N. Hundley

Anaheim, CA  92806

Fax:  714-630-7910

 

16

--------------------------------------------------------------------------------


 

With a copy to:

 

Kurt L. Kicklighter, Esq.

Luce, Forward, Hamilton & Scripps LLP

601 West Broadway, Suite 2600

San Diego, CA  92101

Fax:  619-645-5339

 

The relevant party may change the address for delivery of notices by giving
notice of such change in accordance with this paragraph.

 

8.2                                 Complete Agreement; Modifications. This
Agreement and written agreements, if any, entered into concurrently herewith
(i) constitute the parties’ entire agreement, including all terms, conditions,
definitions, warranties, representations, and covenants, with respect to the
subject matter hereof, (ii) merge all prior discussions and negotiations between
or among any or all of them as to the subject matter hereof, and (iii) supersede
and replace all terms, conditions, definitions, warranties, representations,
covenants, agreements, promises and understandings, whether oral or written,
with respect to the subject matter hereof. This Agreement may not be amended,
altered or modified except by a writing signed by the party to be bound. With
respect to the Employer, such amendment, alteration or modification may only be
made on behalf of the Employer by the Chairperson of the Personnel Committee of
the Employer Board, the Chairperson of the Employer Board or another person
specifically designated by the Employer Board. With regard to such amendments,
alterations, or modifications, facsimile signatures shall be effective as
original signatures. Any amendment, alteration, or modification requiring the
signature of more than one party may be signed in counterparts.

 

8.3                                 Further Actions. Each party agrees to
perform any further acts and execute and deliver any further documents
reasonably necessary to carry out the provisions of this Agreement.

 

8.4                                 Assignment. No party may assign its rights
under this Agreement without the prior written consent of the other parties
hereto.

 

8.5                                 Successors and Assigns. Except as explicitly
provided herein to the contrary, this Agreement shall be binding upon and inure
to the benefit of the parties, their respective successors and permitted
assigns.

 

8.6                                 Termination and Survival. Upon the
termination of the employment of Executive, the Employer may terminate this
Agreement upon notice to Executive, which may be provided at the time notice of
termination of employment is provided by either party.

 

8.6.1                        The obligations of Executive and the rights of the
Employer under Paragraphs 4.5, 5.9, 5.10, 5.11 and 6.3 through and including 6.6
shall survive the termination of this Agreement, provided that if Executive and
the Employer have entered into the Separation

 

17

--------------------------------------------------------------------------------


 

and Consulting Agreement, the dispute resolution provisions of the Separation
and Consulting Agreement shall apply to and govern any and all disputes related
to this Agreement.

 

8.6.2                        The obligations of the Employer to Executive which
by their terms are to continue after termination of employment under
Paragraphs 5 and 6.7 shall survive such termination of employment and
termination of the Agreement. The notice provisions of Paragraph 8.1 shall
survive termination of employment and termination of the Agreement.

 

8.6.3                        Notwithstanding any provision of this Agreement to
the contrary, this Agreement shall terminate and, therefore, among other things,
none of the provisions providing for compensation or Benefits to Executive shall
be of any effect, in the event that the Employer is placed into a
conservatorship or receivership, it loses its Federal deposit insurance, or its
banking charter is revoked.

 

8.7                                 Severability. If any portion of this
Agreement shall be held by a court of competent jurisdiction to be invalid,
void, or otherwise unenforceable, the remaining provisions shall remain
enforceable to the fullest extent permitted by law if enforcement would not
frustrate the overall intent of the parties (as such intent is manifested by all
provisions of the Agreement including such invalid, void, or otherwise
unenforceable portion).

 

8.8                                 Extension Not a Waiver. No delay or omission
in the exercise of any power, remedy, or right herein provided or otherwise
available to any party shall impair or affect the right of such party thereafter
to exercise the same. Any extension of time or other indulgence granted to a
party hereunder shall not otherwise alter or affect any power, remedy or right
of any other party, or the obligations of the party to whom such extension or
indulgence is granted except as specifically waived.

 

8.9                                 Time of Essence. Time is of the essence of
each and every term, condition, obligation and provision hereof.

 

8.10                           No Third Party Beneficiaries. This Agreement and
each and every provision hereof is for the exclusive benefit of the parties
hereto and not for the benefit of any third party.

 

8.11                           Headings. The headings in this Agreement are
inserted only as a matter of convenience, and in no way define, limit, or extend
or interpret the scope of this Agreement or of any particular provision hereof.

 

8.12                           References. A reference to a particular
paragraph of this Agreement shall be deemed to include references to all
subordinate paragraphs, if any.

 

8.13                           Counterparts. This Agreement may be signed in
multiple counterparts with the same force and effect as if all original
signatures appeared on one copy; and in the event this Agreement is signed in
counterparts, each counterpart shall be deemed an original and all of the
counterparts shall be deemed to be one agreement.

 

8.14                           Applicable Law. This Agreement shall be construed
in accordance with, and governed by, the laws of the State of California.

 

18

--------------------------------------------------------------------------------


 

8.15                           Representation by Counsel. This Agreement has
been negotiated by the parties with the assistance of their respective counsel
and at their own cost and expense. For this reason the principle that an
agreement shall be interpreted against the party that drafted it shall not apply
to this Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

 

 

    /s/ A. Vincent Siciliano

 

 

A. Vincent Siciliano

 

 

 

 

 

 

 

 

1st PACIFIC BANCORP, a

 

 

California corporation

 

 

 

 

 

 

 

 

By:

    /s/ James G. Knight

 

 

 

    James G. Knight, M.D., Chairman

 

 

 

 

 

 

 

 

1st PACIFIC BANK OF CALIFORNIA, a

 

 

California state-chartered bank

 

 

 

 

 

 

 

 

By:

    /s/ James G. Knight

 

 

 

    James G. Knight, M.D., Chairman

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SEPARATION AND CONSULTING AGREEMENT

AND

GENERAL RELEASE OF CLAIMS

 

This Separation and Consulting Agreement and General Release of Claims (this
“Agreement”) is entered into by and between A. Vincent Siciliano (“Employee”),
and 1st Pacific Bancorp, a California corporation (“Bancorp”) and 1st Pacific
Bank of California, a California state bank (“Bank”) (collectively, Bancorp and
Bank are referred to as the “Employer”) .

 

RECITALS

 

A.                                   Employee commenced employment with the
Employer on or about                     . Employee’s employment with the
Employer terminated on                     ,          .

 

B.                                     Employee and the Bank desire to settle
and compromise any and all possible claims against the Bank by Employee arising
out of their relationship to date, including Employee’s employment with the Bank
and the termination of Employee’s employment, and to provide for a general
release of any and all such claims.

 

AGREEMENT

 

1.                                       Separation Pay/Consideration. In
consideration of the covenants and releases set forth herein, the Bank agrees to
pay Employee the amount payable to him and the non-monetary consideration (if
any) due him, pursuant to and in accordance with, Paragraphs 5.2, 5.3 or 5.4, as
the case may be, of the Employment Agreement dated October     , 2007, by and
between the Employer and Employee (the “Employment Agreement”), less all
applicable state and federal deductions (in each case, the “Payment”), $2,000 of
which shall be consideration for Employee’s release of ADEA claims as set forth
in Section 5, below; provided that no such Payment shall be made until at least
eight (8) days have past since Employee’s execution of this Agreement. The check
representing the Payment shall be mailed to Employee at his/her home address at
411 Hidden Pines Lane, Del Mar, CA 92014.

 

2.                                       Consulting Services. The Employer will
retain Employee as a consultant and Employee will provide consulting services to
the Employer, under the direction of the Chief Executive Officer of the Bank or
his delegee, for a period of six months (the “Consulting Term”), in order to
assist in the maintenance of Bank’s customer, investor and employee
relationships, including without limitation services of the following types:
(a) provision of specific information regarding the service requirements of
specific customers and their business and financial practices;
(b) identification of and introduction to prospective customers of Bank;
(c) advice regarding specific Bank employee relations and issues; (d) assistance
in development of marketing plans; (e) assistance in fostering continued
relationships with customers of Bank to whom Employee provided services or as to
which he was their primary contact at Bank; (f) assisting in litigation or
arbitration matters involving Bancorp or Bank, including appearing for
depositions; (g) assisting in regulatory relations and (h) performance of
special projects as yet

 

--------------------------------------------------------------------------------


 

undetermined. It is specifically understood that if Executive is not subject to
Section 409A the Consulting Term shall be extended for an additional six months.

 

a.                                       During the Consulting Term, Employee
shall be available to provide consulting services to Employer upon reasonable
notice and at reasonable times on a quarterly basis not to exceed 40 hours per
month.

 

b.                                      Employee’s consulting obligation to
Employer shall not prevent him from engaging in other employment, consulting and
business relationships, provided these do not breach any of the other provisions
of this Agreement or any other agreement with Employer or prevent him from
providing consulting services hereunder.

 

3.                                       Covenants. During the Consulting Term
and for the term of any Section 409A waiting period, Employee re-affirms and
agrees that he shall comply with his obligations and duties under Section 6 of
the Employment Agreement.

 

4.                                       Release of All Claims Except Age
Discrimination in Employment Act of 1967 (“ADEA”) Claims.

 

a.                                       In consideration of the payment and
other benefits described in Section 1, which Employee would otherwise not be
entitled to except for signing this Agreement, Employee does hereby
unconditionally, irrevocably and absolutely release and discharge the Employer
and any related holding, parent, sister or subsidiary entities and all of their
respective boards of directors, officers, employees, agents, volunteers,
attorneys, insurers, divisions, successors and assigns from any and all loss,
liability, claims, demands, causes of action or suits of any type, whether in
law and/or in equity, related directly or indirectly, or in any way connected
with any transaction, affairs or occurrences between them to date, including,
but not limited to, Employee’s employment with the Employer and the termination
of said employment. This Agreement specifically applies, without limitation, to
any and all contract or tort claims, claims for wrongful termination, wage
claims, and claims arising under Title VII of the Civil Rights Act of 1991, the
Americans with Disabilities Act, the Equal Pay Act, the California Fair
Employment and Housing Act, the Fair Labor Standards Act, the Family and Medical
Leave Act, the California Family Rights Act, the California Labor Code, and any
and all federal or state statutes or provisions governing the employment
relationship or discrimination in employment except the federal statute
specifically excluded hereafter. This release specifically excludes any and all
loss, liability, claims, demands, causes of action or suits of any type arising
under the ADEA. Employee’s release of ADEA claims will be addressed separately
in Section 3 of this Agreement.

 

b.                                      Employee irrevocably and absolutely
agrees that he/she will not prosecute nor allow to be prosecuted on his/her
behalf, in any administrative agency, whether federal or state, or in any court,
whether federal or state, any claim or demand of any type related to the matters
released above, it being the intention of the parties that with the execution by
Employee of this release, the Employer and any related holding, parent, sister
or subsidiary corporations or entities and all of their respective boards of
directors, officers, employees, agents, volunteers, attorneys, insurers,
divisions, successors and assigns will be absolutely, unconditionally and
forever

 

--------------------------------------------------------------------------------


 

discharged of and from all obligations to or on behalf of Employee related in
any way to the matters discharged herein.

 

5.                                       Release of All ADEA Claims.

 

a.                                       This section of the Agreement
exclusively addresses Employee’s release of claims arising under federal law
involving discrimination on the basis of age in employment (age 40 and above).
This section is provided separately, in compliance with federal law, including
but not limited to the Older Workers’ Benefit Protection Act of 1990, to ensure
that Employee clearly understands his/her rights so that any release of age
discrimination claims under federal law (the ADEA) is knowing and voluntary on
the part of Employee.

 

b.                                      Employee represents, acknowledges and
agrees that the Employer has advised him/her, in writing, to discuss this
Agreement with an attorney, and to the extent, if any, that Employee has
desired, Employee has done so; that the Employer has given Employee twenty-one
(21) days from receipt of this Agreement to review and consider this Agreement
before signing it, and Employee understands that he may use as much of this
twenty-one (21) day period as he wishes prior to signing; that no promise,
representation, warranty or agreements not contained herein have been made by or
with anyone to cause him to sign this Agreement; that he has read this Agreement
in its entirety, and fully understands and is aware of its meaning, intent,
content and legal effect; and that he is executing this release voluntarily and
free of any duress or coercion.

 

c.                                       The parties acknowledge that for a
period of seven (7) days following the execution of this Agreement, Employee may
revoke the Agreement, and the Agreement shall not become effective or
enforceable until the revocation period has expired. This Agreement shall become
effective eight (8) days after it has been signed by Employee and the Employer,
and in the event the parties do not sign on the same date, then this Agreement
shall become effective eight (8) days after the date it is signed by Employee.

 

d.                                      In consideration of the separation
payment and other benefits made to Employee described in Section 1 of this
Agreement, which Employee would otherwise not be entitled to except for signing
this Agreement, Employee does hereby unconditionally, irrevocably and absolutely
release and discharge the Employer and any related holding, parent, sister or
subsidiary entities and all of their respective boards of directors, officers,
employees, agents, volunteers, attorneys, insurers, divisions, successors and
assigns from any and all loss, liability, claims, demands, causes of action or
suits of any type arising under the ADEA and related directly or indirectly to
Employee’s employment with the Employer and the termination of said employment.

 

6.                                       Section 1542 Waiver. Employee does
expressly waive all of the benefits and rights granted to him/her pursuant to
California Civil Code section 1542, which reads:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OF
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM

 

--------------------------------------------------------------------------------


 

MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee does certify that he/she has read all of this Agreement, including the
release provisions contained herein and the quoted Civil Code section, above,
and that he/she fully understands all of the same. Employee hereby expressly
agrees that this Agreement shall extend and apply to all unknown, unsuspected
and unanticipated injuries and damages (including, without limitation, those
arising under the ADEA), as well as those injuries and damages that are now
disclosed.

 

7.                                       Confidentiality. Employee agrees that
all matters relative to this Agreement, including the negotiations leading up to
this Agreement and its terms, shall remain confidential. Accordingly, Employee
hereby agrees that, with the exception of his spouse, regulatory agencies of the
Employer and tax and legal advisors, he will not discuss, disclose or reveal to
any other persons, entities or organizations, whether within or outside of the
Employer, the terms and conditions of this Agreement.

 

8.                                       Non-Disparagement. Employee agrees that
he will not disparage the Employer or any of its directors, employees, agents or
volunteers or otherwise interfere with the Employer’s business, vendor or other
relationships. Employee agrees not to make any derogatory or adverse statements,
written or verbal, to anyone regarding the Employer or any of its present or
former directors, employees, agents or volunteers. The Employer agrees that it
will neither disparage Employee nor make any derogatory or adverse statements,
written or verbal, to anyone regarding Employee. If an arbitrator determines
that the Employer has breached its obligations under this Section 8, to the
extent the Payment has not been paid in full, the Employer shall be required to
make the Payment in full to Employee within five (5) days following such
arbitrator’s determination. Nothing in this Section 8 shall prohibit or relate
to any statement by any person to any bank regulatory agency.

 

9.                                       Entire Agreement. The parties further
declare and represent that no promise, inducement or agreement not herein
expressed has been made to them and that this Agreement contains the full and
entire agreement between and among the parties, and that the terms of this
Agreement are contractual and not a mere recital.

 

10.                                 Future Employment. Employee agrees that the
Employer will not be obligated to offer employment to him or to hire him for any
reason, regardless of the circumstances, at any time on or after the date of
this Agreement. Employee agrees that he will not apply for nor accept any such
employment.

 

11.                                 Trade Secret/Proprietary Information.
Employee hereby reaffirms his obligations under his Employment Agreement with
the Employer to which this Agreement relates, which shall remain in effect to
the extent provided in the Employment Agreement. Employee further agrees that he
shall not disclose to any person(s) or entity(ies) at any time or in any manner,
directly or indirectly, any information relating to the operations of the
Employer which has not already been disclosed to the general public. Employee
agrees that this provision includes, but is not limited to, the following
information: proprietary information and/or trade secrets; secret formulae;
customer lists and/or names; product and service prices; customer charges;
contracts;

 

--------------------------------------------------------------------------------


 

contract negotiations and employee relations matters. Employee understands and
agrees that this list is not all-inclusive.

 

12.                                 Return of Company Property. Employee agrees
to promptly return all property or information belonging to the Employer,
including all keys, computers, cellular telephones, and any document or property
Employee generated during his employment at the Employer, and agrees that no
such property will be in his possession or control at the time he receives the
consideration specified in Section 1. This includes all property or information
that may have come into his possession as a result of his employment with the
Employer. Employee further acknowledges that he has not retained any copies of
any such information.

 

13.                                 Applicable Law. The validity,
interpretation, and performance of this Agreement shall be construed and
interpreted according to the laws of the State of California.

 

14.                                 Dispute Resolution. Any dispute arising out
of or related to this Agreement shall be resolved through binding arbitration
through JAMS/Endispute in San Diego, California, under the then current
applicable rules of JAMS/Endispute. Each party shall be responsible for its or
his/her own costs and attorneys’ fees in connection with the arbitration.

 

15.                                 Complete Defense. This Agreement may be
pleaded as a full and complete defense against any action, suit or proceeding
which may be prosecuted, instituted or attempted by either party in breach
thereof.

 

16.                                 Severability. If any provision of this
Agreement, or part thereof, is held invalid, void or voidable as against public
policy or otherwise, the invalidity shall not affect other provisions, or parts
thereof, which may be given effect without the invalid provision or part. To
this extent, the provisions, and parts thereof, of this Agreement are declared
to be severable.

 

17.                                 No Admission of Liability. It is understood
that this Agreement is not an admission of any liability by the Employer

 

18.                                 Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.

 

19.                                 Counterparts. This Agreement may be signed
in counterparts. A facsimile signature shall have the same force and effect as
an original signature.

 

Employee and the Employer have read the foregoing Agreement and know its
contents and fully understand it. Employee and the Employer acknowledge that
they have fully discussed this Agreement with their respective attorneys to the
extent desired, or have had the opportunity to do so, and fully understand the
consequences of this Agreement. No party is being influenced by any statement
made by or on behalf of any of the other party to this Agreement. Employee and
the Employer have relied and are relying solely upon his or its own judgment,
belief and knowledge of the nature, extent, effect and consequences relating to
this Agreement and/or upon the advice of their own legal counsel concerning the
consequences of this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the dates
shown below.

 

 

Dated:

 

 

 

 

 

 

[INSERT EMPLOYEE NAME]

 

 

 

 

 

 

 

 

1st Pacific Bank of California:

 

 

 

 

 

 

Dated:

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

 

 

 

1st Pacific Bancorp:

 

 

 

 

 

 

Dated:

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXECUTIVE ARBITRATION AGREEMENT

 

THIS EXECUTIVE ARBITRATION AGREEMENT (“Arbitration Agreement”) is made by and
between 1st Pacific Bancorp, a California corporation (“Bancorp”), and 1st
Pacific Bank of California, a California state-chartered bank (“Bank”)
(collectively, Bancorp and Bank are referred to as the “Employer”), and A.
Vincent Siciliano (the “Executive”), effective as of the date that the
Employment Agreement between the Employer and Executive executed
contemporaneously herewith (the “Employment Agreement”), becomes effective.

 

The purpose of this Arbitration Agreement is to establish final and binding
arbitration for disputes arising out of Executive’s employment, the Employment
Agreement or the termination of Executive’s employment. Executive and the
Employer desire to arbitrate their disputes on the terms and conditions set
forth below, in order to gain the benefits of a speedy, impartial
dispute-resolution procedure. Executive and the Employer agree to the following:

 

1.                                       Claims Covered By The Arbitration
Agreement. Executive and the Employer mutually consent to the resolution by
final and binding arbitration of all claims or controversies (“claims”) that the
Employer may have against Executive or that Executive may have against the
Employer or against its officers, directors, partners, employees, agents,
pension or benefit plans, administrators, or fiduciaries, or any subsidiary or
affiliated company or corporation (collectively referred to as the “Employer”),
relating to, resulting from, or in any way arising out of Executive’s employment
relationship with the Employer, the Employment Agreement and/or the termination
of Executive’s employment relationship with the Employer, to the extent
permitted by law. The claims covered by this Arbitration Agreement include, but
are not limited to, claims for wages or other compensation due; claims for
breach of any contract or covenant (express or implied); tort claims; claims for
discrimination and harassment (including, but not limited to, race, sex,
religion, national origin, age, marital status or medical condition, disability,
sexual orientation, or any other characteristic protected by federal, state or
local law); claims for benefits (except where an employee benefit or pension
plan specifies that its claims procedure shall culminate in an arbitration
procedure different from this one); and claims for violation of any public
policy, federal, state or other governmental law, statute, regulation or
ordinance.

 

2.                                       Required Notice Of Claims And Statute
Of Limitations. Executive may initiate arbitration by serving or mailing a
written notice to the Board of Directors of Bancorp at Bancorp’s administrative
headquarters, care of the Corporate Secretary. The Employer may initiate
arbitration by serving or mailing a written notice to Executive at his last
known address. The written notice must specify the claims asserted against the
other party. Notice of any claim sought to be arbitrated must be served within
the limitations period established by applicable federal or state law.

 

3.                                       Arbitration Procedures. After demand
for arbitration has been made by serving written notice under the terms of
Section 3 of this Arbitration Agreement, the party demanding arbitration shall
file a demand for arbitration with the American Arbitration Association (“AAA”).
Except as otherwise provided in this Arbitration Agreement, the arbitration will
be

 

--------------------------------------------------------------------------------


 

conducted according to the then applicable arbitration rules of AAA for the
arbitration of employment disputes.

 

4.                                       Discovery. Discovery shall be allowed
and conducted pursuant to the then applicable arbitration rules of AAA for the
arbitration of employment disputes.

 

5.                                       Choice of Law. The arbitrator shall
apply the substantive law (and the law of remedies, if applicable) of the State
of California, or federal law, or both, as applicable to the claim(s) asserted.
The arbitrator shall have authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Arbitration
Agreement, including but not limited to any claim that all or any part of this
Arbitration Agreement is void or voidable.

 

6.                                       Summary Judgment. Either party may file
a motion for summary judgment with the arbitrator. The arbitrator is entitled to
resolve some or all of the asserted claims through such a motion. The standards
to be applied by the arbitrator in ruling on a motion for summary judgment shall
be the applicable laws as specified in Section 5 of this Arbitration Agreement.

 

7.                                       Application For Emergency Injunctive
And/Or Other Equitable Relief. Claims by the Employer or Executive for emergency
injunctive and/or other equitable relief relating to unfair competition and/or
the use and/or unauthorized disclosure of trade secrets or confidential
information shall be subject to the then current version of the AAA’s Optional
Rules for Emergency Measures of Protection set forth within the AAA’s Commercial
Dispute Resolution Procedures. The AAA shall appoint a single emergency
arbitrator to handle the claim(s) for emergency relief. The emergency arbitrator
selected by the AAA shall be either a retired judge or an individual experienced
in handling matters involving claims for emergency injunctive and/or other
equitable relief relating to unfair competition and the use or unauthorized
disclosure of trade secrets and/or confidential information.

 

8.                                       Arbitration Decision. The arbitrator’s
decision will be final and binding. The arbitrator shall issue a written
arbitration decision revealing the essential findings and conclusions upon which
the decision and/or award is based. A party’s right to appeal the decision is
limited to grounds provided under applicable federal or state law.

 

9.                                       Place Of Arbitration. The arbitration
will be at a mutually convenient location, which must be within 50 miles of
Executive’s last employment location with the Employer. If the parties cannot
agree upon a location, then the arbitration will be held at AAA’s office nearest
to Executive’s last employment location with the Employer.

 

10.                                 Severability. Should any portion of this
Arbitration Agreement be found to be unenforceable, such portion will be severed
from this Arbitration Agreement, and the remaining portions shall continue to be
enforceable.

 

11.                                 Section Headings. The section headings of
this Arbitration Agreement are intended solely for the convenience of reference
and shall not in any manner amplify, limit, modify or otherwise be used in
interpretation of any provisions hereof.

 

--------------------------------------------------------------------------------


 

12.                                 Construction. This Arbitration Agreement
shall not be interpreted for or against any party on the basis that such party
or its legal representative caused part or all of this Arbitration Agreement to
be drafted.

 

13.                                 Consideration. The Employer’s offer to
employ Executive, and the promises by the Employer and Executive to arbitrate
differences, rather than litigate them before courts or other bodies, provide
consideration for each other.

 

14.                                 Fees and Costs. Each party may be
represented by an attorney or other representative selected by the party. Each
party shall be responsible for its own attorneys’ or representative’s fees.
However, if any party prevails on a statutory claim which affords the prevailing
party’s attorneys’ fees, or if there is a written agreement providing for fees,
the arbitrator may award reasonable fees to the prevailing party. In no event
shall Executive be required to pay administrative fees, including arbitrator’s
fees, beyond the fees which would have been incurred by Executive, if any, had
the dispute(s) arbitrated under this Arbitration Agreement been litigated in
state or federal court; the Employer shall be responsible for all administrative
fees exceeding such amount.

 

15.                                 Enforcement of Arbitration Agreement. Should
either party file a court action concerning or refuse to arbitrate a claim which
is subject to arbitration under this Arbitration Agreement, the other party
shall be entitled to recover its costs and reasonable attorneys’ fees incurred
in enforcing this Arbitration Agreement in court.

 

16.                                 Sole And Entire Agreement. This Arbitration
Agreement expresses the entire agreement of the parties and there are no other
agreements, oral or written, concerning arbitration, except as provided herein,
and except for the Employment Agreement which incorporates this Arbitration
Agreement by reference. By itself, this Arbitration Agreement is not, and shall
not be construed to create, any contract of employment, express or implied.

 

17.                                 Requirements for Modification or Revocation.
This Arbitration Agreement shall survive the termination of Executive’s
employment. It can only be revoked or modified by a writing signed by the
Chairperson of the Personnel Committee of Bancorp’s Board of Directors, the
Chairperson of Bancorp’s Board of Directors or another person specifically
designated by the Board of Directors of Bancorp and Executive, that specifically
states an intent to revoke or modify this Arbitration Agreement.

 

18.                                 Waiver of Jury Trial/Exclusive Remedy.
EXECUTIVE AND THE EMPLOYER WAIVE ANY CONSTITUTIONAL OR STATUTORY RIGHT TO HAVE
ANY DISPUTE BETWEEN THEM COVERED BY THE TERMS OF THIS ARBITRATION AGREEMENT
DECIDED BY A COURT OF LAW AND/OR BY A JURY IN A COURT.

 

19.                                 Voluntary Agreement. EXECUTIVE ACKNOWLEDGES
THAT EXECUTIVE HAS CAREFULLY READ THIS ARBITRATION AGREEMENT, UNDERSTANDS ITS
TERMS, AND AGREES THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE EMPLOYER
AND EXECUTIVE RELATING TO THE SUBJECTS COVERED IN THE ARBITRATION AGREEMENT ARE
CONTAINED IN IT. EXECUTIVE

 

--------------------------------------------------------------------------------


 

HAS VOLUNTARILY ENTERED INTO THE ARBITRATION AGREEMENT WITHOUT RELIANCE ON ANY
PROVISIONS OR REPRESENTATIONS BY THE EMPLOYER, OTHER THAN THOSE CONTAINED IN
THIS ARBITRATION AGREEMENT OR EMPLOYMENT AGREEMENT INTO WHICH IT IS INCORPORATED
BY REFERENCE.

 

EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS ARBITRATION AGREEMENT AND THE EMPLOYMENT AGREEMENT WITH EXECUTIVE’S
PRIVATE LEGAL COUNSEL AND EXECUTIVE HAS UTILIZED THAT OPPORTUNITY TO THE EXTENT
DESIRED.

 

 

Dated:

  October 26, 2007

 

 

 

   /s/ A. Vincent Siciliano

 

 

A. Vincent Siciliano, Executive

 

 

 

 

 

 

 

 

1st PACIFIC BANK OF CALIFORNIA,

 

 

a California state-chartered bank

 

 

 

 

 

 

Dated:

  October 26, 2007

 

 

By:

   /s/ James G. Knight

 

 

 

   James G. Knight, M.D., Chairman

 

 

 

 

 

 

 

 

1st PACIFIC BANCORP,

 

 

a California corporation

 

 

 

Dated:

  October 26, 2007

 

 

By:

   /s/ James G. Knight

 

 

 

   James G. Knight, M.D., Chairman

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RESTRICTED STOCK AWARD AGREEMENT

 

--------------------------------------------------------------------------------


 

1st PACIFIC BANCORP 2007 OMNIBUS STOCK INCENTIVE PLAN

 

Restricted Stock Award Agreement

 

THIS Restricted Stock Award Agreement (the “Award Agreement”) is made this    
day of                        ,           , between 1st Pacific Bancorp (the
“Company”) and A. Vincent Siciliano (the “Participant”) pursuant and subject to
the provisions of the 1st Pacific Bancorp 2007 Omnibus Stock Incentive Plan (the
“Plan”). Unless otherwise defined herein, all terms used in this Award Agreement
that are defined in the Plan shall have the meaning as defined in the Plan.

 

W  I  T  N  E  S  S  E  T  H:

 

1.                                       Award of Restricted Stock. Pursuant to
the provisions of the Plan, the Company will and hereby does award to the
Participant on this date Ten Thousand (10,000) shares of the Company’s Common
Stock (“Restricted Stock”) subject to the terms and conditions of this Award
Agreement and the Plan.

 

2.                                       Vesting Schedule. Restricted Stock
Awards are subject to forfeiture and shall not vest until such time as the
Participant satisfies the following vesting schedule:

 

Vesting Date

 

Vested Percentage

 

January 1, 2008

 

25

%

January 1, 2009

 

25

%

January 1, 2010

 

25

%

January 1, 2011

 

25

%

 

Awards pursuant to this Award Agreement are void to the extent not vested, if
Participant’s employment with the Company terminates for any reason prior to
satisfying this vesting schedule.

 

3.                                       Value and Taxation. The Company has
determined that each share of Restricted Stock has a value of
                      ($             ) on the date of grant. Upon obtaining a
vested percentage under Section 2 of this Award Agreement, Participant shall
have taxable income on that date equal to its then Fair Market Value (unless
Participant timely filed an election under Code § 83(b), see Exhibit A). The
Participant hereby agrees that the Company shall withhold applicable taxes on
such amount from other income or assets payable to the Participant as required
to satisfy all withholding requirements. To satisfy withholding tax obligations,
the Participant may, at his election, require the Company to withhold from the
Shares to be issued, upon vesting, that number of Shares having a Fair Market
Value equal to the minimum amount required to be withheld. The Fair Market Value
of the Shares to be withheld will be determined on the date that the amount of
tax to be withheld is determined.

 

4.                                       Period of Restriction. No portion of
the Restricted Stock granted pursuant to this Award Agreement may be sold,
pledged, assigned, transferred, encumbered or disposed of in any manner by the
Participant until such portion of the Restricted Stock becomes vested in
accordance with Section 2 of this Award Agreement.

 

5.                                       Endorsement of Restricted Stock
Certificates. All Restricted Stock certificates issued pursuant to this Award
Agreement and the Plan shall be endorsed as follows:

 

--------------------------------------------------------------------------------


 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
PROVISIONS OF THE 1ST PACIFIC BANCORP 2007 OMNIBUS STOCK INCENTIVE PLAN AND ITS
UNDERLYING RESTRICTED STOCK AWARD AGREEMENT AND ARE TRANSFERABLE ONLY IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF SUCH PLAN AND AGREEMENT.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE  HAVE NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES ACT, AND ARE
TRANSFERABLE ONLY IN THE EVENT TRANSFER CAN BE OFFERED AND EFFECTED IN
COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS,
AND IN COMPLIANCE WITH THE TERMS OF SUCH PLAN AND AGREEMENT.

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legends also shall bear such legends, unless the Period
of Restrictions contained in Section 4 of this Award Agreement, as determined
solely by the Administrator, are no longer in effect.

 

6.                                       Enforcement of Restrictions. In
addition to causing the legend contained above in Section 5 be placed on the
Restricted Stock certificates, the Administrator shall enforce the restrictions
of this Award Agreement by requiring the Participant to keep the Restricted
Stock certificate(s), duly endorsed, in the custody of the Company until such
time as the Restricted Stock is no longer subject to the Period of Restriction
of Section 4 of this Award Agreement.

 

7.                                       Issuance of Certificates. The Company
shall issue Stock certificates to the Participant as soon as practicable after
the last day in which the Period of Restrictions in Section 4 of this Award
Agreement no longer apply.

 

8.                                       Securities Registration. THE SECURITIES
BEING OFFERED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR THE SECURITIES LAW OF ANY STATE AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS SUCH SECURITIES ARE INCLUDED IN AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ARE QUALIFIED UNDER
APPLICABLE STATE SECURITIES LAW, OR SUCH OFFER, SALE OR TRANSFER IS EXEMPT
THEREFROM.

 

9.                                       Representation of Participant.

 

(a)                                  Participant is aware that an investment in
the Shares is subject to a high degree of risk, including the possibility of the
complete loss of all investment, the lack of a public market, and limited
transferability such that it will not be possible to liquidate the investment
readily, and Participant is capable of bearing these risks and burdens and will
reasonably benefit from this investment.

 

--------------------------------------------------------------------------------


 

(b)                                 Participant has not been advised that any
person will receive compensation as a Participant representative or in any other
capacity in connection with Participant’s receipt of the Shares.

 

(c)                                  The offer to grant the Shares was directly
communicated to the Participant by the Company through one or more
representatives of the Company in such a manner that the Participant was able to
ask questions of and receive answers from such representative concerning the
terms and conditions of this investment and activities of the Company; at no
time was the Participant presented with or solicited by or through any leaflet,
public promotional meeting, radio or television presentation, or any other form
of general advertising or general solicitation in connection with such
communicated offer.

 

(d)                                 Except as expressly disclosed in this Award
Agreement, the Shares are being acquired solely for Participant’s own account,
for investment, and not with a view to the resale, distribution, subdivision, or
fractionalization thereof.

 

(e)                                  The Shares have been offered pursuant to
exemptions provided under federal and state securities laws based upon the
sophistication and financial strength of prospective Participants. Under these
exemptions, the rules which govern the form and content of disclosures to
persons less sophisticated than the participant or having less financial
strength than the Participant, do not apply and the Participant bears the
responsibility for analyzing the business and tax consequences of an investment
in the Shares and for analyzing the Company. Participant acknowledges that he or
she is entitled to such information and documents from the Company as it may
require in order to exercise this responsibility, and that in order to exercise
this responsibility effectively, the Participant must be diligent in making such
inquiries and in exercising good business judgment as to the information
obtained.

 

(f)                                    No federal or state agency has made any
finding or determination as to the fairness for public investment nor any
recommendation or endorsement of the Shares. The Shares have not been registered
with the Securities Exchange Commission or with any state agency, nor does the
Company plan to seek any such registration in the future. Because of the
unregistered status of the Shares, there are substantial restrictions on the
transferability of the Shares under state and federal securities law.

 

10.                                 Rights as Shareholder. Neither Participant
nor his or her executor, administrator, heirs or legatees, shall be, or have any
rights or privileges of, a shareholder of the Company in respect of the
Restricted Stock issuable under this Award Agreement, unless and until
certificates representing such shares have been issued in his or her name.

 

11.                                 Successors and Assigns. Except as otherwise
expressly provided herein, this Award Agreement shall be binding upon and inure
to the benefit of the parties hereto, and their respective representatives,
successors and assigns. A Participant may not assign any of his or her rights or
delegate any of his or her duties hereunder, without the prior written consent
of the Company, which may be withheld at its sole and absolute discretion, and
any such attempted assignment or delegation without such consent shall be void.

 

12.                                 Escrow. For purposes of facilitating the
enforcement of the provisions of this Award Agreement, the Participant agrees,
immediately upon receipt of the certificate(s) for the Restricted Stock, to
deliver such certificate(s), together with an Assignment Separate from

 

--------------------------------------------------------------------------------


 

Certificate in the form attached hereto as Exhibit B, Executed in lank by the
Participant with respect to each such stock certificate, to the Secretary or
Assistant Secretary of the Company, or their designee, to hold in escrow for sol
long as such Restricted Stock has not vested  pursuant to Section 2 of this
Award Agreement, with the authority to take all such actions and to effectuate
all such transfers and/or releases as may be necessary or appropriate to
accomplish the objectives of this Award Agreement in accordance with the terms
hereof. The Participant hereby acknowledges that the appointment of the
Secretary or Assistant Secretary of the Company (or their designee) as the
escrow holder hereunder with the stated authorities is a material inducement to
the Company to make this Award Agreement and that such appointment is coupled
with an interest and accordingly irrevocable. The Participant agrees that such
escrow holder shall not be liable to any party hereto (or to any other party)
for any actions or omissions unless such escrow holder is grossly negligent
relative thereto. The escrow holder may rely upon any letter, notice or other
document executed by any signature purported to be genuine, and may resign at
any time. Upon the vesting of Restricted Stock, the escrow holder will, without
further order or instruction, transmit to the Participant the certificate
evidencing the underlying shares of Common Stock, subject, however, to
satisfaction of any withholding obligations provided in Section 3 of this Award
Agreement.

 

13.                                 Notices. All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given on the second business day following the date mailed by United
States Mail, postage prepaid, to the parties or their assignees at the following
addresses, or at such other address as shall be given in writing by either party
to the other:

 

Company:                                          James G. Knight, M.D.,
Chairman

1st Pacific Bank of California

6907 Camino Degrazia

San Diego, California 92111

 

Participant:                                    A. Vincent Siciliano

411 Hidden Pines Lane

Del Mar, California 92014

 

14.                                 Choice of Law and Venue. The Plan and this
Award Agreement and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed in accordance
with the laws of the State of California. Any legal proceeding arising out of
this Award Agreement shall be brought only in a state or federal court of
competent jurisdiction located in San Diego, California.

 

15.                                 Amendment. This Award Agreement may be
amended or modified only by the written agreement of all parties hereto.

 

16.                                 Entire Agreement. The Plan and this Award
Agreement constitute the full and entire understanding and agreement between the
parties with regard to the subject matter hereof, and supersedes all prior
agreements, understanding, inducements or conditions, express or implied, oral
or written, relating to the subject matter hereof, except as herein contained.
The express terms of the Plan and this Award Agreement control and supersede any
course of performance and/or usage of trade inconsistent with any of the terms
hereof.

 

--------------------------------------------------------------------------------


 

17.                                 Attorney Fees. If any legal action is
necessary to enforce the terms of this Award Agreement, the prevailing party
shall be entitled to recover, in addition to other amounts to which the
prevailing party may be entitled, actual attorneys’ fees and costs.

 

18.                                 Severability. The provisions of this Award
Agreement are severable. In the event that one or more of the provisions
contained in the Plan or this Award Agreement or in any other agreement referred
to herein shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not effect
the remaining provisions of the Plan or Award Agreement. Further a court of
competent jurisdiction shall have the authority to rewrite, interpret or
construe the terms of the Plan and Award Agreement so as to render them
enforceable to the maximum extent allowed by law, consistent with the intent of
the parties as evidenced hereby.

 

19.                                 Counterparts. This Award Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.

 

IN WITNESS WHEREOF, 1st Pacific Bancorp has caused this Award Agreement to be
signed by the Committee, and the Participant has affixed his or her signature
hereto.

 

1st Pacific Bancorp:

 

 

 

James G. Knight, M.D., Chairman

 

ACCEPTANCE AND ACKNOWLEDGMENT

 

I, a resident of the State of California, accept the Restricted Stock Award
described in this Award Agreement and in the Plan, and acknowledge receipt of a
copy of the Plan and this Award Agreement. I further acknowledge that I have
read the Plan and Award Agreement carefully, I fully understand their contents,
and I agree to be bound by the same.

 

Dated:

 

 

 

 

 

A. Vincent Siciliano

 

 

 

 

 

 

Participant Soc. Sec. #

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ELECTION TO INCLUDE IN INCOME IN YEAR OF TRANSFER OF PROPERTY PURSUANT TO
§ 83(b) OF THE INTERNAL REVENUE CODE

 

PURSUANT to § 83(b) of the Internal Revenue Code, the undersigned hereby elects
to include in income the value of the property described below and supplies the
following information in accordance with the regulations promulgated under
§ 83(b):

 

(1)

Name:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Soc. Sec. #:

 

 

 

(2)                                  Description of the Property with respect to
which the election is being made:

 

(3)                                  The date on which the property was
transferred is                   ,     , and the taxable year to which this
election relates is the calendar year          .

 

(4)                                  The nature of the restriction(s) to which
the property is subject is:

 

The property is non-transferable in the taxpayer’s hands, by virtue of language
to that effect stamped on the stock certificate.

 

(5)                                  Fair Market Value:  The fair market value
at the time of transfer (determined without regard to any restrictions other
than restrictions which by their terms will never lapse) of the property with
respect to which this election is being made is $               per share.

 

(6)                                  Amount paid for property:  $        .

 

(7)                                  Furnishing statement to employer: A copy of
this statement has been furnished to the 1st Pacific Bancorp.

 

Dated                          ,      .

 

 

 

 

 

[Signature]

 

--------------------------------------------------------------------------------


 

 

EXHIBIT B

 

1ST PACIFIC BANCORP 2007 OMNIBUS STOCK INCENTIVE PLAN

 

Stock Assignment Separate from Certificate

 

[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]

 

FOR VALUE RECEIVED,                                    hereby sells, assigns and
transfers unto                                          ,
                                          (                    ) shares of the
Common Stock of 1st Pacific Bancorp (the “Company”), standing in his name on the
books of the Company represented by Certificate No.         herewith, and does
hereby irrevocably constitute and appoint the Secretary of the Company attorney
to transfer the said stock in the books of the Company with full power of
substitution.

 

Dated:

 

 

 

 

Signature of Participant

 

 

 

 

 

Print Name

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

1ST PACIFIC BANCORP 2007 OMNIBUS STOCK INCENTIVE PLAN

 

Non-Qualified Stock Option Agreement

 

THIS Non-Qualified Stock Option Agreement (“Award Agreement”) is made
this   26   day of   October, 2007, between 1st Pacific Bancorp (the “Company”)
and A. Vincent Siciliano (“Participant”) pursuant and subject to the provisions
of the 1st Pacific Bancorp 2007 Omnibus Stock Incentive Plan (the “Plan”).
Unless otherwise defined herein, all terms used in this Award Agreement that are
defined in the Plan shall have the meaning as defined in the Plan.

 

1.                                       Award of Non-Qualified Stock Option.
Pursuant to the provisions of the Plan, the Company will and hereby does award
to the Participant a Non-Qualified Stock Option to purchase up to Forty Thousand
(40,000) shares of Common Stock. Subject to the other terms of this Award
Agreement and the provisions of the Plan that accelerate or terminate vesting or
result in early termination in certain circumstances, this Non-Qualified Stock
Option shall be exercisable only with respect to vested shares, on or after the
applicable Vesting Date, under the following terms:

 

(a)  Vesting Schedule:  Vesting is subject to a performance-based graded vesting
schedule that annually measures ROAE of 1st Pacific Bank of California (the
“Bank”) for the Performance Period against ROAE of the Comparative Group for
that same Performance Period. Each “Performance Period” shall be the calendar
year. The first Performance Period under this Agreement shall run from January
1, 2008 to December 31, 2008. A maximum of 10,000 shares can become vested for
any single Performance Period. Vesting shall be based on the Bank’s ROAE during
each Performance Period relative to the Comparative Group for that same
Performance Period, as shown on the following table:

 

 

Bank ROAE Relative to Comparative Group

 

 

(Performance Standard)

 

Vesting Amount

 

 

 

2008 Performance Period: Bank ROAE must be equal to or greater than the ROAE at
the top of the lower 33rd percentile of members of the Comparative Group

 

10,000 Shares

 

 

 

2009 Performance Period: Bank ROAE must be equal to or greater than the ROAE at
the top of the 50th percentile of members of the Comparative Group

 

10,000 Shares

 

 

 

2010 Performance Period: Bank ROAE must be equal to or greater than the ROAE at
the top of the 50th percentile of members of the Comparative Group

 

10,000 Shares

 

 

 

2011 Performance Period: Bank ROAE must be equal to or greater than the ROAE at
the top of the 50th percentile of members of the Comparative Group

 

10,000 Shares

 

--------------------------------------------------------------------------------


 

Each Performance Period after 2011: Bank ROAE must be equal to or greater than
the ROAE at the top of the 50th percentile of members of the Comparative Group

 

100% of available Roll Forward Shares, if any, provided that a maximum of 10,000
Shares may vest for any given Performance Period)

 

Vesting can occur for a given Performance Period only if the Participant is
still employed by the Company on the last day of that Performance Period.

 

The Company may, in its discretion, lower the performance standards for any
given Performance Period. The Company shall lower the performance standards for
any given Performance Period to match the actual and ultimate performance goals
applicable under the 1st  Pacific Bank of California Incentive Compensation Plan
for Senior Management.

 

(b)  Roll Forward Shares:  Any unvested shares that do not become vested for a
Performance Period shall be rolled forward for possible vesting in a subsequent
Performance Period. For example, if the performance standards are not met for
the first two Performance Periods (2008 and 2009), then there will still be
40,000 unvested shares available for vesting after 2009. Continuing this
example, if the performance standards are met for 2010, then 10,000 of the
40,000 unvested shares will vest for that 2010 Performance Period, and the
remaining 30,000 shares will roll forward for possible vesting in subsequent
Performance Periods. All unvested shares will continue to roll forward to
subsequent Performance Periods during the term of this Award Agreement. A
maximum of 10,000 shares can become vested for any single Performance Period.

 

(c)  Vesting Date:  The Committee shall make the determination of whether the
above vesting Schedule is satisfied for a given Performance Period using the
information applicable to the Performance Period for the Bank and the
Comparative Group. Such determination shall occur as soon as administratively
possible following such Performance Period, and in no event later than two weeks
after such data is available by the FFIEC following the Performance Period for
which ROAE would be measured. Notwithstanding anything in this Agreement to the
contrary, if ROAE of one or more members of a Comparative Group cannot be
calculated as of the end of a Performance Period because such information is not
available or for any other reason, then ROAE of such member of the Comparative
Group shall be calculated and construed in a manner that is most favorable to
the Participant.

 

(d)  ROAE Defined:  For purposes of this Agreement, and as applied to the Bank
and each member of the Comparative Group, ROAE for the Performance shall be as
set forth in the FFIEC data base.

 

(e)  Comparative Group Defined:  Until Such time as changed with the consent of
the Participant, the Comparative Group for purposes of this Agreement shall
consist of the following:

 

--------------------------------------------------------------------------------


 

1. 1st Centennial Bank

 

Redlands, California

2. American Business Bank

 

Los Angeles, California

3. American River Bank

 

Sacramento, California

4. Bank of Alameda

 

Alameda, California

5. Bridge Bank, N.A.

 

San Jose, California

6. Butte Community Bank

 

Chico, California

7. Desert Hills Bank

 

Phoenix, Arizona

8. First Commerce Bank

 

Encino, California

9. First National Bank of Northern California

 

Daly City, California

10. Heritage Oaks Bank

 

Paso Robles, California

11. National Bank of California

 

Los Angeles, California

12. Nevada Security Bank

 

Reno, Nevada

13. Pacific State Bank

 

Stockton, California

14. Premier Commercial Bank

 

Anaheim, California

15. Premier Valley Bank

 

Fresno, California

16. Regents Bank, N.A.

 

La Jolla, California

17. Valley Business Bank

 

Visalia, California

 

Notwithstanding the foregoing, the Company reserves the right to adjust the
Plan’s Comparative Group from time to time. If the Participant and the Company
do not agree on the Company’s proposed adjustments, then the Participant shall
have the right to present his position to the full board of directors. In that
event, implementing the adjustments proposed by the Company shall require a
two-thirds majority of those directors present and eligible to vote.

 

2.                                       Exercise Price. The exercise price of
this Award is                           eleven and one half dollars   ($11.50)
per Share, which is not less than the Fair Market Value of Common Stock on the
date of grant of this Award. The exercise price per Share shall be paid upon
exercise of all or any part of each installment which has become exercisable by
the Participant. Payment of the exercise price shall be made by cash at the time
of exercise.

 

3.                                       Minimum Exercise. The minimum number of
Shares with respect to which this Award may be exercised at any one time is the
lesser of 1,000 or the number of Shares as to which this Award is exercisable at
the date of exercise.

 

4.                                       Taxation. The Participant acknowledges
that federal and state income and payroll tax may apply upon exercise of this
Award. The Participant hereby agrees that if withholding is required, the
Company shall withhold applicable taxes on such amount from other income or
assets payable to the Participant as required to satisfy all withholding
requirements. If withholding pursuant to the foregoing sentence is insufficient
(in the sole judgment of the Company) to satisfy the full withholding
obligation, the Participant agrees that he or she will pay over to the Company
the amount of cash necessary to satisfy such remaining withholding obligation on
the date this Award is exercised or at a time thereafter specified in writing by
the Company.

 

5.                                       Assurances Upon Exercise. The
Participant hereby makes the following representations, and the Company may
require any person to whom this Award is transferred

 

--------------------------------------------------------------------------------


 

under Section 9 of this Award Agreement to make the following representations,
as a condition of exercising this Award: (i) that he or she has the requisite
knowledge and experience in financial and business matters and/or he or she will
employ a purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters, and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising this Award; and (ii) that he
or she is acquiring Shares subject to this Award for such person’s own account
and not with any present intention of selling or otherwise distributing the
Shares. The foregoing requirements and assurances given pursuant to such
requirements, shall be inoperative if: (i) the issuance of the Shares upon the
exercise of this Award has been registered under a then currently effective
registration statement under the Securities Act of 1933, as amended; or (ii) as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued upon exercise of this Award
as such counsel deems necessary or appropriate in order to comply with
Applicable Laws, including, but not limited to, legends restricting the transfer
of the stock.

 

6.                                       Term. The term of this Award Agreement
commences on the date hereof and, unless sooner terminated as set forth in the
Plan, terminates ten (10) years from the date it was granted. Notwithstanding
the provisions of Section 6.4(b) of the Plan, if the Participant’s employment
with the Company is terminated as described in Section 4.1.5 of the
Participant’s Employment Agreement dated October 26, 2007 (the “Employment
Agreement”), then this Option shall remain exercisable for the remainder of the
otherwise applicable term of the Award Agreement, notwithstanding such
termination, provided that the Participant complies with the Business Protection
Covenants of Section 6.6 of the Employment Agreement. If the Participant fails
to comply with the Business Protection Covenants of Section 6.6 of the
Employment Agreement, then the Options under this Award Agreement shall be
automatically terminated.

 

7.                                       Participant Acknowledgments. By
executing this Award Agreement, the Participant acknowledges and agrees as
follows:

 

(a)                                  The Participant and his or her transferees
have no rights as a shareholder with respect to any Shares covered by this Award
Agreement until the date of the issuance of a stock certificate for such Shares.

 

(b)                                 The Company is not providing the Participant
with advice, warranties or representations regarding any of the legal or tax
effects to the Participant with respect to this Award Agreement or the Fair
Market Value of the Common Stock.

 

8.                                       Notice of Exercise. This Award may be
exercised, to the extent specified above, by delivering written notice of
exercise together with the exercise price to the Secretary of the Company, or to
such other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require pursuant
to the Plan. The notice must specify the number of Shares to be purchased upon
exercise and a date within fifteen (15) days after receipt of the notice by the
Company on which the purchase is to be completed.

 

--------------------------------------------------------------------------------


 

9.                                       Transferability. Other than pursuant to
a domestic relations order (within the meaning of Rule 16a-12 promulgated under
the Exchange Act) and unless determined otherwise by the Administrator, this
Award may not be sold, pledged, assigned, hypothecated, transferred, or disposed
of in any manner other than by will or by the laws of descent or distribution,
and may be exercised, during the lifetime of the Participant, only by the
Participant.

 

10.                                 Securities Registration. THE SECURITIES
BEING OFFERED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS SUCH SECURITIES ARE INCLUDED IN AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ARE QUALIFIED UNDER
APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFER, SALE OR TRANSFER IS EXEMPT
THEREFROM.

 

11.                                 Successors and Assigns. Except as otherwise
expressly provided herein, this Award Agreement shall be binding upon and inure
to the benefit of the parties hereto, and their respective representatives,
successors and assigns. The Participant may not assign any of his or her rights
or delegate any of his or her duties hereunder, without the written consent of
the Company, which may be withheld in its sole and absolute discretion, and any
such attempted assignment or delegation without such consent shall be void.

 

12.                                 Notices. All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given to the Company when received by the Secretary of the Company,
and to the Participant on the second business day following the date mailed by
United States Mail, postage prepaid, at the following addresses, or at such
other address as shall be given in writing by either party to the other:

 

Company:                                          James G. Knight, M.D.,
Chairman

1st Pacific Bank of California

6907 Camino Degrazia

San Diego, California 92111

 

Participant:                                    A. Vincent Siciliano

411 Hidden Pines Lane

Del Mar, California 92014

 

13.                                 Choice of Law and Venue. This Award
Agreement and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to the conflict
of laws provisions thereof. Any legal proceeding arising out of this Award
Agreement shall be brought only in a state or federal court of competent
jurisdiction located in San Diego, California.

 

14.                                 Amendment. This Award Agreement may be
amended or modified only by the written agreement of all parties hereto.

 

15.                                 Entire Agreement. The Plan and this Award
Agreement and the other documents delivered hereunder constitute the full and
entire understanding and agreement between the

 

--------------------------------------------------------------------------------


 

parties with regard to the subject matter hereof, and supersede all prior
agreements, understanding, inducements or conditions, express or implied, oral
or written, relating to the subject matter hereof, except as herein contained.
The express terms of the Plan and this Award Agreement control and supersede any
course of performance and/or usage of trade inconsistent with any of the terms
hereof.

 

16.                                 Attorney Fees. If any legal action is
necessary to enforce the terms of this Award Agreement, the prevailing party
shall be entitled to recover, in addition to other amounts to which the
prevailing party may be entitled, actual attorneys’ fees and costs.

 

17.                                 Severability. The provisions of this Award
Agreement are severable. In the event that one or more of the provisions
contained in the Plan or this Award Agreement or in any other agreement referred
to herein shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity or unenforceability shall not effect the
remaining provisions of the Plan or the Award Agreement. Further a court of
competent jurisdiction shall have the authority to rewrite, interpret or
construe the terms of the Plan and Award Agreement so as to render them
enforceable to the maximum extent allowed by law, consistent with the intent of
the parties as evidenced hereby.

 

18.                                 Counterparts. This Award Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.

 

IN WITNESS WHEREOF, 1st Pacific Bancorp has caused this Award Agreement to be
signed by the Administrator, and the Participant has affixed his or her
signature hereto.

 

1st Pacific Bancorp:

 

          /s/ James G. Knight

 

James G. Knight, M.D., Chairman

 

ACCEPTANCE AND ACKNOWLEDGMENT

 

I, a resident of the State of                           , accept the
Non-Qualified Stock Option Award described in this Award Agreement and in the
Plan, and acknowledge receipt of a copy of the Plan and this Award Agreement. I
further acknowledge that I have read the Plan and Award Agreement carefully, I
fully understand their contents, and I agree to be bound by the same.

 

 

Dated:

 

October 26, 2007

 

 

           /s/ A. Vincent Siciliano

 

 

 

 

 

A. Vincent Siciliano

 

--------------------------------------------------------------------------------